I agree with the result reached in the foregoing opinion, but not with the reasoning by which that result was reached.
The complaint, I think, is sufficient to tender the question which plaintiff sought to present. That question is whether plaintiff is liable for a net proceeds tax on the proceeds yielded to it as royalty on its royalty interest in a mine, when such royalty is no part of the net proceeds from the operation of the mine by the operator. Under section 3, Article XII, of our Constitution, "the annual net proceeds of all mines and mining claims shall be taxed as provided by law." Chapter 133, Laws of 1931, provides that the product yielded to a royalty interest "shall be deemed a part of the net proceeds of a mine or mines and shall be taxed on the same basis as net proceeds of mines are taxed." It is plain that under this statute it matters not whether the mine is operated at a profit or at a loss by the operator, so far as the royalty holder is concerned. He must pay on the royalty yielded to him whether the operator of the mine operated it at a profit or loss.
I do not agree that net proceeds is a definite legal status or condition, as stated in the majority opinion. The legislature has discretion in determining what deductions are allowable from the gross proceeds in arriving at the net. (Anaconda Copper Min.Co. v. Junod, 71 Mont. 132, 227 P. 1001.) As to a royalty owner, who has no expense, the product yielded to him is net proceeds to him, and the legislature properly so provided. The question has been definitely settled in this jurisdiction by the case of Homestake Exploration Corp. v. Schoregge, 81 Mont. 604,264 P. 388, 393. In that case Mr. Justice Galen, speaking for the court, correctly said: "Here the royalty, as a separate species of personal property, is taxable to its true owner. For example, the operator produces from the well 80 barrels of oil, of which the landowner is entitled by reservation to one-eighth, or 10 barrels. The operator has produced 70 barrels for himself, upon which he is taxable on the basis of net proceeds, while the landowner has his proportion *Page 551 
of the oil set aside to him without operation cost, and he is taxable therefor as `net proceeds' on the basis of its cash value without deduction, for it is delivered to him without expense. The net proceeds to him is the market value of the oil without deduction. The separate interests which different persons may own in the same property is properly assessable and taxable to the true owner of the particular interest."
The complaint, I think, is sufficient to present the question of the meaning, effect, and validity of Chapter 133, Laws of 1931. On the merits, as above pointed out, plaintiff is not entitled to prevail, because it is liable for the tax, regardless of whether the proceeds yielded to it as royalty were a part of the net proceeds viewed from the standpoint of the operator. Hence the demurrer to the complaint was properly sustained.